Exhibit 10.4 SECURITY AGREEMENT (Patent) THIS SECURITY AGREEMENT (PATENT) (“Agreement”), is entered into and made effective as of January 3, 2008, by and between IR BIOSCIENCES HOLDINGS, INC., a Delaware corporation with its principal place of business located at 8767 E. Via De Ventura, Suite 190, Scottsdale, AZ 85258 (the “Parent”), and the each subsidiary of the Parent listed on Schedule I attached hereto (each a “Subsidiary,” and collectively and together with the Parent, the “Company”), in favor of the YA GLOBAL INVESTMENTS, L.P. (the “Secured Party”). WITNESETH: WHEREAS, in connection with the Securities Purchase Agreement by and among the Parent and the Secured Party of even date herewith (the “Securities Purchase Agreement”), the Parent has agreed, upon the terms and subject to the conditions of the Securities Purchase Agreement, to issue to the Secured Party (i) an aggregate original principal amount of up to $3,000,000 of senior secured convertible debentures (the “Convertible Debentures”), which shall be convertible into shares of the Parent’s Common Stock (the “Conversion Shares”); and (ii) warrants (the “Warrants”) to be exercisable to acquire additional shares of Common Stock (the “Warrants Shares”) initially in that number of shares of Common Stock set forth in the Securities Purchase Agreement; WHEREAS, to induce the Secured Party to purchase the Convertible Debentures and enter into the Securities Purchase Agreement and the documents entered into in connection therewith, (collectively referred to as the “Transaction Documents”), each Company hereby grants to the Secured Party a security interest, in and to the Patent Collateral (as defined below) to secure all of the Obligations (as defined below). WHEREAS, in connection with the Securities Purchase Agreement, each Company has agreed to provide the Secured Party a general security interest in the Pledged Property (as this term is defined in the Security Agreement by and between each Company and the Secured Party, dated January 3, 2008 (together with all amendments, supplements, restatements and other modifications, if any, from time to time made thereto, the “Security Agreement”); WHEREAS, each Company has duly authorized the execution, delivery and performance of this Agreement; NOW THEREFORE, for good and valuable consideration, the receipt of which is hereby acknowledged, the Company agrees as follows: SECTION 1.Definitions.Unless otherwise defined herein otherwise requires, terms used in this Agreement, including its preamble and recitals, have the meanings provided in the Securities Purchase Agreement. (a)“Obligations” shall have the meaning assigned to it in the Security Agreement. SECTION 2.Grant of Security Interest.For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, to secure the payment and performance of all of the Obligations of the Company, the Company does hereby mortgage, pledge and hypothecate to the Secured Party and grant to the Secured Party a security interest in all of the following property (the “Patent Collateral”), now owned and existing: (a)all letters patent and applications for letters patent throughout the world, including all patent applications in preparation for filing anywhere in the world and including each patent and patent application referred to in Schedule A hereto; (b)all reissues, divisions, continuations, continuations-in-part, extensions, renewals and reexaminations of any of the items described in clause (a); (c)all patent licenses and other agreements providing the Company with the right to use any of the items of the type referred to in clauses (a) and (b), including each patent license referred to in Schedule A hereto; (d)the right to sue third parties for past, present or future infringements of any Patent Collateral described in clauses (a) and (b) and, to the extent applicable, clause (c); and (e)all proceeds of, and rights associated with, the foregoing, (including license royalties and proceeds of infringement suits), and all rights corresponding thereto throughout the world. SECTION 3.Security Agreement.This Agreement has been executed and delivered by each Company for the purpose of recording the security interest of the Secured Party in the Patent Collateral relating to patents referred to in Schedule A with the United States Patent and Trade Marks Office, to the extent it may be so registered therein.The security interest granted hereby has been granted as a supplement to, and not in limitation of, the security interest granted to the Secured Party under the Security Agreement.The Security Agreement (and all rights and remedies of the Secured Party thereunder) shall remain in full force and effect in accordance with its terms. SECTION 4.Release of Security Interest.Upon payment in full of all Obligations the Secured Party shall, at the Company’s expense, execute and deliver to the Company all instruments and other documents as may be necessary or proper to release the lien on any security interest in the Patent Collateral which has been granted hereunder. SECTION 5.Acknowledgement.The Company does hereby further acknowledge and affirm that the rights and remedies of the Secured Party with respect to the security interest in the Patent Collateral granted hereby are more fully set forth in the Security Agreement, the terms and provisions of which (including the remedies provided for therein) are incorporated by references herein as if fully set forth herein. SECTION 6.Securities Purchase Agreement.Notwithstanding any other term or provision hereof, in the event that any provisions hereof contradict and are incapable of being construed in conjunction with the provisions of the Securities Purchase Agreement, the provisions of the Securities Purchase Agreement shall take precedence over those contained herein and, in particular, if any act of the Company is expressly permitted under the Securities Purchase Agreement but is prohibited hereunder, any such act shall be permitted hereunder and any encumbrance expressly permitted under the Securities Purchase Agreement to exist or to remain outstanding shall be permitted hereunder and thereunder. This instrument, document or agreement may be sold, assigned or transferred by the Agent in accordance with the terms of the Securities Purchase Agreement. SECTION 7.Counterparts.This Agreement may be executed by the parties hereto in several counterparts, each of which shall be deemed to be an original and all of which shall constitute together but one and the same agreement. IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as of the date first above written IR Biosciences Holdings, Inc. By:/s/ Michael Wilhelm Name:Michael Wilhelm Title: President and Chief Executive Officer STATE OF ) ) SS: COUNTY OF ) BEFORE ME, a Notary Public in and for said County and State, personally appeared the above-named Michael Wilhelm who acknowledged that he/she did sign the foregoing agreement and that the same is his/her free act and deed. IN TESTIMONY WHEREOF, I have hereunto set my hand an official seal at , , this day of , 2007. /s/ Michelle R. Laroche Notary Public IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as of the date first above written. COMPANY: ImmuneRegen BioSciences, Inc. By:/s/ Michael Wilhelm Name:Michael Wilhelm Title: President and Chief Executive Officer STATE OF ) ) SS: COUNTY OF ) BEFORE ME, a Notary Public in and for said County and State, personally appeared the above-named Michael Wilhelm who acknowledged that he/she did sign the foregoing agreement and that the same is his/her free act and deed. IN TESTIMONY WHEREOF, I have hereunto set my hand an official seal at , , this day of , 2007. /s/ Michelle R. Laroche Notary Public IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as of the date first above written. SECURED PARTY: YA GLOBAL INVESTMENTS, L.P. By:Yorkville Advisors, LLC Its: Investment Manager By:/s/ Mark Angelo Name: Mark Angelo Title:Portfolio Manager SCHEDULE I LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OF ORGANIZATION Company’s Name State of Organization Employer ID Organizational ID IR Biosciences Holdings, Inc. Delaware 13-3301889 ImmuneRegen BioSciences, Inc. Delaware 11-3666487 SCHEDULE A US PATENTS AND APPLICATIONS TITLE COUNTRY FILING DATE APPLICATION NUMBER DATE ISSUED PATENT NUMBER Substance P Treatment for Immunostimulation United States of America 23-Feb-98 09/028003 7-Dec-99 5998376 Substance P Treatment for Immunostimulation United States of America 28-Mar-97 08/829445 31-Aug-99 5945508 Substance P Treatment for Immunostimulation Australia 8-Jul-97 40464/97 22-Nov-01 737201 Substance P Treatment for Immunostimulation Canada 8-Jul-97 2261885 Substance P Treatment for Immunostimulation Switzerland 8-Jul-97 97938049 24-Mar-04 957930 Substance P Treatment for Immunostimulation Germany 8-Jul-97 97938049 24-Mar-04 957930 Substance P Treatment for Immunostimulation France 8-Jul-97 97938049 24-Mar-04 957930 Substance P Treatment for Immunostimulation Spain 8-Jul-97 97938049 24-Mar-04 957930 Substance P Treatment for Immunostimulation United Kingdom 8-Jul-97 97938049 24-Mar-04 957930 Substance P Treatment for Immunostimulation Ireland 8-Jul-97 97938049 24-Mar-04 957930 Substance P Treatment for Immunostimulation Italy 8-Jul-97 97938049 24-Mar-04 957930 Substance P Treatment for Immunostimulation Liechtenstein 8-Jul-97 97938049 24-Mar-04 957930 Substance P Treatment for Immunostimulation Monaco 8-Jul-97 97938049 24-Mar-04 957930 Amelioration of Effects of Cigarette Smoke United States of America 22-Aug-03 10/645,839 Amelioration of Effects of Cigarette Smoke Singapore 22-Aug-03 200501072-3 Amelioration of Effects of Cigarette Smoke China 22-Aug-03 3820184.4 Amelioration of Effects of Cigarette Smoke Japan 22-Aug-03 2004-532943 Amelioration of Effects of Cigarette Smoke European Patent Office 22-Aug-03 3791722.6 Amelioration of Effects of Cigarette Smoke Canada 22-Aug-03 2496447 Amelioration of Effects of Cigarette Smoke Vietnam 22-Aug-03 1-2005-00215 Acute Respiratory Syndromes Hong Kong 22-Jun-06 6107144.4 Acute Respiratory Syndromes European Patent Office 14-Apr-04 4759500.4 Acute Respiratory Syndromes United States of America 14-Oct-05 10/553,232 Acute Respiratory Syndromes Singapore 14-Apr-04 200507608-8 Use of Substance P or its Analogs for the Manufacture of Medicaments for Treating or Protecting SARS or ARDS Vietnam 14-Apr-04 1-2005-01560 Prevention of Respiratory Infections in Fowl European Patent Office 23-Nov-05 5849894 Prevention of Respiratory Infections in Fowl Singapore 27-Jan-05 200500467-6 Prevention of Respiratory Infections in Fowl Thailand 11-Feb-05 97659 Prevention of Respiratory Infections in Fowl Patent Cooperation Treaty 23-Nov-05 PCT/US05/42601 Prevention of Respiratory Infections in Fowl United States of America 3-July-07 11/795,044 Prevention of Respiratory Infections in Fowl Australia 23-Nov-05 2005323304 Prevention of Respiratory Infections in Fowl Japan 23-Nov-05 2007-549376 Prevention of Respiratory Infections in Fowl Canada 23-Nov-05 2,593,232 Prevention of Respiratory Infections in Fowl Vietnam 5-May-05 1-2005-00599 Treatment of Skin Diseases European Patent Office 15-Dec-05 5854144.2 Treatment of Skin Diseases Singapore 27-Jan-05 200500466-8 Treatment of Skin Diseases Vietnam 5-May-05 1-2005-00598 Treatment of Skin Diseases Thailand 25-Feb-05 98080 Treatment of Skin Diseases Canada 15-Dec-05 2594517 Treatment of Skin Diseases Australia 15-Dec-05 2005324417 Treatment of Skin Diseases Patent Cooperation Treaty 15-Dec-05 PCT/US05/45369 Method to Promote Wound Healing European Patent Office 25-Oct-05 5813067.5 Method to Promote Wound Healing Australia 25-Oct-05 2005299341 Method to Promote Wound Healing Japan 25-Oct-05 2007-539081 Method to Promote Wound Healing Canada 25-Oct-05 2585265 Method to Promote Wound Healing Patent Cooperation Treaty 25-Oct-05 PCT/US05/38646 Method to Promote Wound Healing United States of America 27-Apr-07 11/666,474 Treatment for Asthma Patent Cooperation Treaty 31-Mar-06 PCT/US06/011833 Treatment for Asthma European Patent Office 31-Mar-06 6748998.9 Treatment for Asthma Japan 31-Mar-06 tba Treatment for Asthma Australia 31-Mar-06 tba Treatment for Asthma Canada 31-Mar-06 tba Treatment for Asthma Singapore 24-Jun-05 200504104-1 Treatment for Asthma United States of America 25-Sep-07 11/887,105 Stimulation of Hair Growth United States of America 20-Jun-05 10/539,734 Stimulation of Hair Growth Patent Cooperation Treaty 18-Dec-03 PCT/US03/40259 Inducing and Maintaining Hair Color United States of America 25-Oct-06 11/587,594 Inducing and Maintaining Hair Color Patent Cooperation Treaty 18-Apr-05 PCT/US05/13112 Anti-Aging Effects of Substance P Patent Cooperation Treaty 18-Apr-05 PCT/US05/13113 Anti-Aging Effects of Substance P Japan 18-Apr-05 2007-509540 Anti-Aging Effects of Substance P Canada 18-Apr-05 tba Anti-Aging Effects of Substance P United States of America 25-Oct-06 PCT/US05/13113 Anti-Aging Effects of Substance P European Patent Office 18-Apr-05 5755488.3 Anti-Aging Effects of Substance P China 18-Apr-05 2005-80016786.5 Anti-Aging Effects of Substance P Australia 18-Apr-05 2005240026 Method to Reduce the Risk and/or Severity of Anthrax Infection Patent Cooperation Treaty 6-Mar-07 PCT/US07/05668 Method to Reduce the Risk and/or Severity of Anthrax Infection United States of America 2-Feb 07 60/889,035 Prophylactic and Therapeutic Treatment of Mammals for Avian InfluenzaVirus Infection Patent Cooperation Treaty 14-Aug-07 PCT/US07/017953 Prophylactic and Therapeutic Treatment of Mammals for Avian InfluenzaVirus Infection United States of America 1-May-07 60/915,373 Prophylactic and Therapeutic Treatment of Mammals for Avian InfluenzaVirus Infection United States of America 15-Aug-06 60/837,635 Prophylactic and Therapeutic Treatment of Mammals for Avian InfluenzaVirus Infection United States of America 9-Oct-06 60/828,728 Prophylactic and Therapeutic Treatment of Mammals for Avian InfluenzaVirus Infection United States of America 22-Nov-06 60/866,901 Method to Treat Blood Cell Depletion Patent Cooperation Treaty 30-May-07 PCT/US tba Method to Treat Blood Cell Depletion, In Conditions Such as MDS United States of America 27-Jul-07 60/952,394 Method to Stimulates Blood Cells Regeneration Following Non-Lethal Radiation Exposure United States of America 30-Jul-07 0/952,691 Substance P and Analogs Thereofas aVaccineAdjuvant United States of America 18-Jan-07 60/885,562 Substance P as an Adjuvant United States of America 14-Aug-07 60/955,712 Use of Homspera (substance P analog) as an Adjuvant United States of America 1-May-07 60/915,358 Methods of Using Substance P and Analogs for Ameliorating Adverse Effects of Drugs United States of America 20-Aug-07 60/965,580 Substance P Analogs as PARP Inhibitors United States of America 29-Aug-07 60/966,948 Substance P Analogs to Promote Cell Differentiation United States of America 2-Oct-07 60/997,314 Methods of Stimulating the Proliferation and/or Differentiation of Stem Cells withSubstance P, or an Analog United States of America 26-Oct-07 60/983,012 Substance P Analogs to Stimulate Fibroblast Growth United States of America 12-Oct-07 60/979,769 Methods and Compositions for Improving the Texture or Appearance of Skin with Substance P or an Analog Thereof United States of America 21-Dec-07 61/016,245 ELISA for Substance P Analogs United States of America tba
